Citation Nr: 1419552	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence have been submitted sufficient to reopen a claim of service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case, which only contains the appellant's brief and a copy of the June 2009 rating decision at this time.  The Veterans Benefits Management System (VBMS) paperless files does not contain any documents in the Veteran's case.


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  The Veteran was notified of that decision and of his appellate rights.  He did not file a notice of disagreement or submit new and material evidence within one year of that decision. 

2.  The evidence associated with the claims file since the August 1990 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.

3.  A right knee disorder did not manifest during service or within one year thereafter and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied reopening a claim of service connection for a right knee disorder is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received since the August 1990 denial is new and material, and the criteria for reopening the claim for service connection for a right knee disorder have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A right knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in February 2009, prior to the decision on the claim in June 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the February 2009 notice letter about the information and evidence that is necessary to reopen a previously denied claim as well as substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 VA examination and medical opinion obtained in this case are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case. 



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran filed a claim for service connection for a right knee disorder in July 1990. The RO denied his claim in an August 1990 rating decision. The Veteran was notified of the August 1990 rating decision and of his appellate rights, but he did not file a notice of disagreement.  He also did not submit any additional evidence within a year of that decision.  Therefore, the August 1990 rating decision is final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The evidence of record at the time of the August 1990 rating decision included the Veteran's service treatment records.  In that decision, the RO denied service connection, in part, because there was no evidence of a right knee disorder from the date of discharge to the date of the claim.  The evidence submitted since the August 1990 rating decision includes treatment records showing that the Veteran has a current right knee disorder. As such, this additional evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder. Accordingly, the Board concludes that new and material evidence has been submitted to reopen the previously denied claim. 

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so. See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

The Veteran's service entrance examination shows no report of knee problems and a normal clinical evaluation of his right knee.  In September 1973, the Veteran sought treatment for right knee pain that he been occurring for two weeks, and he was placed on profile for 48 hours.  He returned for treatment in October 1973 with complaints of right knee pain for one month. He complained of knee pain again in September 1974 and October 1974.  The Veteran was assessed as having chondromalacia of the right knee in October 1974, and the records show he was placed on profile for a knee ligament strain.  The remainder of his service treatment records are negative for any further complaints pertaining to his right knee.  In fact, his June 1976 separation examination found that his lower extremities were normal.

Post-service treatment records show the Veteran was seen in May 2002 for a torn medial meniscus of the right knee and underwent arthroscopic surgery at that time.  The Veteran had a tear of the posterior horn of the medical meniscus of the right knee and an evaluation revealed that the suprapatellar recess, the articular surface of the patella, the articular surface of both femoral condyles, and both tibial plateaus were all normal.  The private physician also stated that the Veteran had arthritis.  It was specifically noted in May 2002 that the Veteran had injured his knee during service in 1973, but that he did not have any trouble with his knee for years.  He had only recently began having pain, popping, and swelling in his right knee.  

Private treatment records dated in May 2004 also documented the Veteran's report that he had had right knee pain for three days since falling in his yard. He denied having any problems with his knee between his partial medial meniscectomy in May 2002 and his recent fall.  

The Veteran underwent another arthroscopic procedure in August 2004.  Operative findings show the articular surface of the patellofemoral joint was abnormal.  There was also a longitudinal fissure on the femoral trochlea.  The Veteran has continued to experience pain in his knee since that time.

The Veteran was afforded a VA examination in June 2009.  Diagnostic testing revealed mild to moderate degenerative joint disease, and the examiner diagnosed him with chondromalacia patella of the right knee and a torn medial meniscus of the right knee. The examiner also opined that the Veteran's knee disorders were not related to service.  As a rationale, the examiner stated:

While [the Veteran] did have an injury to the knee shortly after entering basic training, there are only two entries in the chart of treatment.  The separation examination was negative. From October 1974 until the time of discharge, he failed to give a history of persistent problem of the right knee.  He then worked from 1976 to 2002 before seeking orthopedic advice for the right knee.  It is noteworthy that on his arthroscopy done May 22, 2002, he was noted to have normal articular cartilage of the patella and the femoral trochlea.  With subsequent arthroscopy for a medial meniscus [in August 2004], it was noted that he had developed three clefts in the articular cartilage of the patella.  These were 2 to 3 mm deep and were not displaceable, suggesting that they were relatively new.

Based on this rationale, the examiner concluded that the Veteran's chondromalacia occurred recently and was not service-connected.

Additionally, regarding his torn medial meniscus, the examiner opined that "considering the long-term duration from the time of his discharge to arthroscopy, it is felt that any tear of the medial meniscus at the time of his discharge would certainly have caused significant changes in the articular cartilage in the medial joint compartment well beyond any description in the [Veteran's] operative notes."

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.

Initially, the Board notes that the RO had previously denied the Veteran's claim based on the finding that the disorder preexisted his military service and was not aggravated therein.  However, the Veteran's entrance examination found his lower extremities to be normal.  As such, the presumption of soundness applies.  There is also insufficient evidence to rebut that presumption.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Veteran has been shown to have a current diagnosis of a right knee disorder.  Thus, the remaining question is whether the current disorder manifested in service or within one year thereafter or is otherwise related to his military service.

Although the Veteran's service treatment records do document right knee problems in 1973 and 1974, he did not seek any further treatment between that time and his separation in 1976.  In fact, his separation examination found his lower extremities to be normal.
  
In addition, the Board notes that the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  There is no medical evidence of the disorder or arthritis within one year of his separation. Therefore, the Board finds that a right knee disorder, to include arthritis, did not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of a right knee disorder, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.

The Board acknowledges the Veteran's statements that he has had knee pain since service, despite the fact that he did not seek treatment until 2002. The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, although the Veteran is competent to report his symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's separation examination showed that his lower extremities were normal upon clinical evaluation.  Thus, there was actually affirmative medical evidence showing that he did not have a right knee disorder at the time of his separation from service.  

Moreover, the Veteran has made inconsistent statements regarding the onset of his right knee disorder.  In May 2002, he told a private physician that he had injured his right knee in 1973, but stated that he did not have any trouble with his knee for years.  He also indicated in May 2004 that he did not have any problems with his right knee since his surgery in May 2002 and a recent fall in May 2004.  Such statements directly contradict the Veteran's assertion that he has had a continuity of symptomatology since service. Therefore, the Board finds that the Veteran's reported history regarding the onset of his right knee disorder to be not credible.

In addition to the lack of competent and credible evidence showing that right knee disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the June 2009 VA examiner has rendered an opinion that the Veteran's current right knee disorders are not related to his military service.  Even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the VA examiner is of greater probative weight than the Veteran's lay assertions.  The examiner reviewed the evidence of record and provided a thorough rationale supported by the evidence and his own medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a right knee disorder is denied. 



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


